   Case 4:20-cv-00257-CRW-CFB Document 1-1 Filed 08/13/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF IOWA
                           CENTRAL DIVISION


PRINCIPAL SECURITIES, INC.,                     04:20-cv-257
                                      Case No. _________________

           Petitioner,
                                      EXHIBIT A
     v.

SANJEEV AGARWAL, RAJSHRI
AGARWAL, and TECHNOCHEM
INTERNATIONAL, INC.,

           Respondents.


                       EXHIBIT A TO
      PETITION TO ENJOIN FINRA ARBITRATION FILED BY
          SANJEEV AGARWAL, RAJSHRI AGARWAL &
             TECHNOCHEM INTERNATIONAL, INC.
        Case 4:20-cv-00257-CRW-CFB Document 1-1 Filed 08/13/20 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

PRINCIPAL SECURITIES, INC.,

                Petitioner,

         v.

SANJEEV AGARWAL, RAJSHRI
AGARWAL, & TECHNOCHEM
INTERNATIONAL, INC.,

                Respondent.


                        DECLARATION OF C. MEAGHAN ALVAREZ

         I, C. Meaghan Alvarez, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.     My name is (Catherine) Meaghan Alvarez. I am over the age of twenty-one and

competent to testify to the statements set forth in this Declaration.

         2.     I serve as a Chief Compliance Officer at Principal Securities, Inc. (“PSI”). I have

held this position since January 20, 2020. The statements set forth in this Declaration are based

upon my personal knowledge and information and records of the regularly conducted business

activities of PSI.

         3.     I have reviewed Respondents’ Statement of Claim and have familiarized myself

with the allegations.

         4.     This Declaration is supplied in support of PSI’s Petition to Enjoin Arbitration

filed contemporaneously herewith.

         5.     PSI is a FINRA-registered broker-dealer (CRD# 1137).

         6.     PSI is an Iowa corporation with its principal place of business in Des Moines,

Iowa.
     Case 4:20-cv-00257-CRW-CFB Document 1-1 Filed 08/13/20 Page 3 of 4




       7.      Respondents Rajshri Agarwal and Technochem International, Inc. are not

customers of PSI. They have never maintained any accounts with PSI, nor have they ever

invested with or purchased securities of any type by or through PSI.

       8.      Respondent Sanjeev Agarwal became a PSI customer via a policy ownership

change in July 2019. Respondent Sanjeev Agarwal did not execute an arbitration agreement in

connection with becoming a PSI policy owner. Prior to July 2019, Respondent Sanjeev Agarwal

was not a customer of PSI, had never maintained any accounts with PSI, and had never invested

with or purchased securities of any type by or through PSI.

       9.      PSI did not enter into any pre-dispute agreements to arbitrate disputes with

Sanjeev Agarwal, Rajshri Agarwal, or Technochem International, Inc..

       10.     PSI has not entered into any post-dispute agreements to arbitrate the present

dispute with Sanjeev Agarwal, Rajshri Agarwal, or Technochem International, Inc..

       11.     PSI did not sign the FINRA Uniform Submission Agreement consenting to

resolving this dispute via FINRA arbitration.



       I declare under penalty of perjury that the foregoing is true and correct.


                      
       Executed on ______________.



                                                     ____________________________________
                                                           C. Meaghan Alvarez




                                                 2
                       Case 4:20-cv-00257-CRW-CFB Document 1-1 Filed 08/13/20 Page 4 of 4



Certificate Of Completion
Envelope Id: E55959B408C54209BB7EDF6656A19930                                                Status: Completed
Subject: Please DocuSign: PSI-Agarwal - Declaration ISO Petition to Enjoin.pdf
Source Envelope:
Document Pages: 2                                   Signatures: 1                            Envelope Originator:
Certificate Pages: 4                                Initials: 0                              Tonya Stevenson
AutoNav: Enabled                                                                             1901 Sixth Ave N
EnvelopeId Stamping: Disabled                                                                Suite 2400
Time Zone: (UTC-06:00) Central Time (US & Canada)                                            Birmingham, AL 35203
                                                                                             TStevenson@maynardcooper.com
                                                                                             IP Address: 199.227.17.93

Record Tracking
Status: Original                                    Holder: Tonya Stevenson                  Location: DocuSign
        7/29/2020 10:02:26 AM                                 TStevenson@maynardcooper.com

Signer Events                                       Signature                                Timestamp
C Meaghan Alvarez                                                                            Sent: 7/29/2020 10:06:53 AM
alvarez.meaghan@principal.com                                                                Viewed: 7/29/2020 10:19:36 AM
CCO, Principal Securities, Inc.                                                              Signed: 7/29/2020 10:21:15 AM
Security Level: Email, Account Authentication
(None)                                              Signature Adoption: Pre-selected Style
                                                    Using IP Address: 161.69.122.14


Electronic Record and Signature Disclosure:
   Accepted: 7/29/2020 10:19:36 AM
   ID: d723b204-6e1d-4b80-9657-acbeb3965381


In Person Signer Events                             Signature                                Timestamp

Editor Delivery Events                              Status                                   Timestamp

Agent Delivery Events                               Status                                   Timestamp

Intermediary Delivery Events                        Status                                   Timestamp

Certified Delivery Events                           Status                                   Timestamp

Carbon Copy Events                                  Status                                   Timestamp

Witness Events                                      Signature                                Timestamp

Notary Events                                       Signature                                Timestamp

Envelope Summary Events                             Status                                   Timestamps
Envelope Sent                                       Hashed/Encrypted                         7/29/2020 10:06:53 AM
Certified Delivered                                 Security Checked                         7/29/2020 10:19:37 AM
Signing Complete                                    Security Checked                         7/29/2020 10:21:15 AM
Completed                                           Security Checked                         7/29/2020 10:21:15 AM

Payment Events                                      Status                                   Timestamps
Electronic Record and Signature Disclosure
